      Case 2:16-cv-00551-KJM-AC Document 58 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TED DARNELL DANIELS,                              No. 2:16-cv-0551 KJM AC P
12                         Plaintiff,
13             v.                                          ORDER
14       ERIC ARNOLD, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On July 31, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.1

24   /////

25   /////

26
     1
27     In addition to his substantive objections, plaintiff clarifies that he filed his First Amended
     Complaint while incarcerated in the Substance Abuse Treatment Facility (SATF) at California
28   State Prison Corcoran (CSP-COR), not while incarcerated at CSP-COR itself. ECF No. 32.
                                                         1
     Case 2:16-cv-00551-KJM-AC Document 58 Filed 09/08/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 3   findings and recommendations to be supported by the record and by proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed July 31, 2019, are adopted in full.
 6          2. The following defendants are dismissed from this action:
 7                  A. Defendants M. Dela Vega, R.N. (CSP-SOL Supervising Head Nurse), Dr.
 8   Ashley J. Mulligan-Pfile (CDCR Chief Medical Executive), J. Lewis (CDCR Deputy Director for
 9   Inmate Appeals), and Eric Arnold (former CSP-SOL Warden); and
10                  B. Putative defendants Dr. Santiago, Dr. Robert Menende, Dr. Pablo C. Chan, Dr.
11   An Minh Nguyen, Dr. Naz, Dr. Goertz, Dr. Collinsworth, Dr. Khatri Dave, Dr. Ruddy, Dr. Von
12   Lintig and Dr. Arthur Blain.
13          3. This action will proceed against sole defendant Dr. Lotersztain on plaintiff’s Eighth
14   Amendment claim for deliberate indifference to plaintiff’s serious medical needs, as set forth in
15   the First Amended Complaint.
16          4. This case is referred back to the assigned magistrate judge for all further pretrial
17   proceedings.
18   DATED: September 7, 2020.
19

20

21

22

23

24

25

26

27

28
                                                       2
